McCAY, J.
I. We do not doubt but that, as a general rule, a trust-estate is liable for necessaries furnished for the protection, preservation, and often, for the improvement of the trust property: Revised Code, section 3301. So, too, we recognize the right to charge the estate, under proper circumstances, with the debts of the cestui que trust. Necessarily, however, this must depend upon the nature of the trust. The beneficiary may have power to charge the estate at will, or may have only a right to the income, or may charge either only to a limited extent, or in a particular way. And no general rule can be laid down, depending, as each case must do, on the nature and extent of the interest of the beneficiary in the property.
In this case, we do not see how, fairly, the jury had any right to have the rule explained to them. The case turned! wholly on the contract of. the trustee. Under the evidence, if the plaintiff was entitled to recover at all, it was on the idea that Mr. Powell, the father, was the agent of 'the trustee, or whether, if he was not at first the agent, the trustee had not ratified and recognized his acts as acts done for him. This question was fairly submitted to the jury; there was evidence pro and con upon it, and the jury having passed upon it, the Court could not properly disturb the finding.
We do not intepd to say that every contract a trustee, even, may make will bind the trust property. That will depend upon the powers granted to him and upon the nature of the contract. We think the evidence in this case is very meagre, so far as it bears upon the liability of the trust estate for this account, independent of the contract.
*The trust property seems to be in Randolph county. The beneficiary and her children reside with the husband, in Early, and these goods were furnished to the hus*604band to carry on his farm in Early. The Early county property may, or may not, be trust property for the use of Mrs. Powell. One of the witnesses does say it was trust property, but who was the trustee and for whose use it was held, does not appear.
The defendant, the trustee of the Randolph property, the ■only property a recovery here would bind, distinctly declares Re knows nothing about the Early property. There -is, therefore, absolutely no evidence to bind the trust-estate, in the hands of the defendant, with the value of these goods, on the ground that they were furnished to protect, preserve or improve the trust property in his hands, since there is no connection proven at all between these goods and the only trust property, to-wit: the Randolph, the defendant holds as trustee.
2. The only other ground on which the plaintiff’s case can be put is, that these goods were necessaries for the beneficiaries. Upon this point the only evidence was, that the trustee, Mr. Powell, had not supplied his mother with a support. Is this enough? We think not. She had a husband; she was living in another county with him, on a place which seems to have belonged! to some of them. Had the Court or jury any right to presume she was in want? The basis of the right to recover in such cases is, that the cestui que trust is in want, that the plaintiff has supplied that want and equity ought to remunerate him.
Besides, the trust deed was not produced. It may be that the beneficiaries have no right, under the deed, to charge the corpus—perhaps, not the income. It would be striking very much in the dark to subject trust property to a judgment upon-such loose proof. Judgments are solemn things and Courts ought to know exactly what they are doing when they make them.
Judgment affirmed.